Citation Nr: 1740978	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  08-39 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to October 26, 2011 for bilateral pes planus.

2. Entitlement to a total rating based on individual unemployability (TDIU) prior to October 26, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to November 1970.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision dated October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied the issues on appeal. In a subsequent rating decision dated October 2015, the RO granted an increased rating of 50 percent for bilateral pes planus as well as entitlement to TDIU, both effective October 26, 2011. Although the RO granted TDIU and the maximum schedular rating for the Veteran's bilateral pes planus, it was not granted for the entire appeal period, and the Veteran did not indicate that he was satisfied with this decision; thus, the issues are still before the Board. See AB v. Brown, 6 Vet. App. 35, 38 (1993). In April 2012 and September 2015, the Board remanded this appeal for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998). 

In April 2008, the Veteran appeared before a Decision Review Officer. That transcript is of record. In October 2011, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed at the Board. A copy of that transcript is of record. In July 2017, the Board sent the Veteran correspondence informing him of such, and the Veteran did not request a new hearing. Thus the Board will proceed with adjudication of this appeal.



FINDINGS OF FACT

1. Prior to October 26, 2011, the Veteran's service connected bilateral pes planus was manifested by bilateral foot pain which was aggravated by walking and standing and which occurred with manipulation of the feet, mild deviation of the Achilles tendon, and mild soreness of arches; there was no marked deformity or characteristic callosities.

2. Prior to October 26, 2011, the evidence of record did not show that the Veteran was unable to obtain substantially gainful employment due to his service-connected ischemic heart disease status post coronary artery bypass graft and bilateral pes planus, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).


CONCLUSIONS OF LAW

1. Prior to October 26, 2011, the criteria for a rating in excess of 10 percent for bilateral pes planus were not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276 (2016).

2. Prior to October 26, 2011, the criteria for entitlement to a TDIU were not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met.  See VA correspondence dated July 2007 and August 2008. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition. Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2016). Consideration of factors wholly outside the rating criteria constitutes error as a matter of law. Massey v. Brown, 7 Vet. App. 204, 207-08 (1994). Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Diagnostic Code 5276 applies to the condition of acquired flatfoot. A 10 percent rating for bilateral or unilateral involvement requires moderate flatfoot, which includes symptoms of weight-bearing line over or medial to great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet. A 30 percent rating for a bilateral condition requires severe flatfoot with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. Unilateral involvement with such symptoms warrants a 20 percent rating. A 50 percent rating for a bilateral condition requires pronounced flatfoot; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. Unilateral involvement of such symptoms warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

In addition to the rating schedule, VA regulations provide that in rating acquired pes planus, attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus. This is an unfavorable mechanical relationship of the parts. Examples of painful or limited motion include a plumb line dropped from the middle of the patella falls inside of the normal point, the forepart of the foot is abducted and the foot everted, the plantar surface of the foot is painful and shows demonstrable tenderness and manipulation of the foot produces spasm of the Achilles tendon or peroneal spasm due to adhesion about the peroneal sheaths. The symptoms should be apparent without regard to exercise. In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction. Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor. 38 C.F.R. § 4.57.

Here, the Veteran was assigned a 10 percent rating for bilateral pes planus, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, effective June 18, 1981. The Veteran filed a claim for increase in April 2007. As noted above, he was granted the highest possible schedular rating of 50 percent disabling for his bilatereal pes planus effective October 26, 2011. He asserts that he is entitled to a rating in excess of 10 percent for his bilateral pes planus disability prior to October 26, 2011.

A VA examination dated July 2007 reflects the Veteran's complaints of daily bilateral foot pain varying in pain-level from four to six and decreasing to pain-level four after walking around for a few minutes. The Veteran further reported only being able to stand for one hour before developing foot pain and requiring rest if he walks for more than one block. Shoe inserts were reported as not being effective. The examiner found the Veteran's arches to be mildly tender but without pain with motion of the toes or feet. The examiner did not find edema, instability, or weakness of the feet nor did he find callouses, or marked deformity.
 
The Veteran testified before a Decision Review Officer in April 2008 and described taking medication to manage his foot pain, inward bowing of both great toes, and severe pain in the middle of both feet. He further asserted that he experienced swelling, poor balance, and has a callous on his small toe.  

A VA examination dated September 2008 records the Veteran's complaints of bilateral foot pain which worsens after walking for more than two blocks. The examiner noted that no swelling or erythematous change was found. The examiner also found loss of medial arch and a five degree valgus deviation of the Achilles tendon on both feet; however, the examiner further noted that there was no tenderness of the Achilles tendon upon manipulation. Moreover, the examiner found no muscle atrophy, muscle spasm, callouses, or functional limitation on regular walking or standing with both feet. 

The Veteran also testified before a Veterans Law Judge in October 2011. His testimony included descriptions of extreme bilateral foot tenderness, bilateral marked foot deformities, swelling, bilateral calluses or callosities, and muscle spasms.   

VA treatment records reflect continual treatment for bilateral pes planus and complaints of bilateral foot pain after use. Records dated July 2008 reflect the Veteran's foot pain improving with orthotic shoes. 

The Veteran has also submitted a buddy statement detailing his continual bilateral foot pain and his employment difficulty that is signed by D.D., J.B., W.B., D.M., S.B., L.D. and sixteen others claiming personal knowledge of the Veteran's condition.  

After a review of the evidence, the Board finds that the criteria for a rating in excess of 10 percent for bilateral pes planus were not met prior to October 26, 2011. The evidence is not consistent with marked deformity, accentuated pain on manipulation and use, or finding of characteristic callosities. The July 2007 VA examination found only pain upon use without calluses or marked deformity, and the September 2008 VA examiner noted no tenderness of the Achilles tendon upon manipulation, no muscle spasm, no callouses, and no functional limitation. The Board finds the medical examiners' opinions are well-reasoned and thorough, having considered the entire record, including the Veteran's medical history, and provide specific medical evidence for the opinions rendered. The medical opinions warrant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that the Veteran and those who signed his buddy statement are competent to report symptoms of his bilateral pes planus, but not to identify a specific level of disability. The medical findings in this case directly address the criteria under which this disability is evaluated, and the objective medical evidence is accorded greater weight than the subjective complaints of increased symptomatology. 

The Board has considered whether any other diagnostic codes are appropriate in this case. Under Diagnostic Code 5284, separate ratings for each foot are contemplated. However, Diagnostic Code 5284 applies to "other" foot injuries. The term "other" refers to injuries other than those set out in Diagnostic Codes 5276-5283. See Copeland v. McDonald, 27 Vet App. 333, 337 (June 2015). The United States Court of Appeals for Veterans' Claims (Veterans Court) has held that, as a matter of law, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in § 4.71a. Copeland at 338. In this case, service connection is in effect for only the specific condition of pes planus. There are no other service-connected foot injuries. The Veterans Court has also held specifically that rating a listed foot condition such as pes planus under Diagnostic Code 5284 would constitute an impermissible rating by analogy. Copeland at 338, citing Suttmann v. Brown, 5 Vet. App. 127, 134 (1993); 38 C.F.R. §§ 4.20, 4.27. Accordingly, Diagnostic Code 5276, which applies specifically to pes planus, is the only appropriate code for rating this disability.

The Board further finds that staged ratings are not warranted, as the bilateral pes planus symptomatology had remained relatively stable prior to October 26, 2011, even when resolving reasonable doubt in his favor as discussed above. Any increases in severity were not sufficient to meet the criteria for a higher rating prior to October 26, 2011. See Fenderson v, 12 Vet. App. at 126-27.

In sum, the preponderance of the evidence is against a higher rating for the Veteran's bilateral pes planus prior to October 26, 2011. Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

As a final matter, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). As such, no further action as to this matter is required.

III. TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with the veteran's education and occupational experience. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.34, 4.16. TDIU benefits are granted on a schedular basis only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

The Veteran made a separate claim for TDIU in April 2007. As noted above, the RO granted TDIU effective October 26, 2011. 

In this case, the Board finds, first, that the Veteran did not meet the schedular requirement for TDIU prior to October 26, 2011. At that time, the Veteran was service connected for ischemic heart disease status post coronary artery bypass graft at 30 percent disabling, and bilateral pes planus at 10 percent disabling. Prior to October 26, 2011, his combined disability rating was 40 percent; thus, he did not meet the minimal schedular requirement for TDIU. 

Although the Veteran did not meet the schedular requirements for TDIU prior to October 26, 2011, the claim may still be referred to the Director of Compensation Services for assignment an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities." 38 C.F.R. § 4.16 (b). Then the issue becomes whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.

However, the Board finds that there is insufficient evidence to support the Veteran's contention that prior to October 26, 2011 he could no longer obtain a substantially gainful occupation as a result of his service connected disabilities. The July 2007 VA examination for bilateral pes planus document that the Veteran was at that time working as a landscaper for four to five hours a day and was able to perform daily living activities. A September 2008 VA examination for bilateral pes planus similarly reflects the Veteran continued to work as a landscaper for three days a week at four to six hours a day. The examiner opined that the bilateral pes planus limited some of his occupational function, but found that the Veteran was able to continue his physical employment. Further, the Veteran testified in April 2008 before a decision review officer that he was continuing to work as a landscaper though he was limited to a shorter work day as a result of his bilateral pes planus. The Board notes that the Veteran underwent a VA examination for his service connected ischemic heart disease and at that time the examiner opined that the disability impacted his ability to work; however, this examination report is dated November 2, 2011 and the Veteran has been granted an \ effective date for TDIU of October 26, 2011.

Based on the above, the Board finds that the preponderance of the probative evidence indicate that prior to October 26, 2011 his disabilities did not render him incapable of employment. Thus, while the record shows some limitation of the Veteran's ability to work due to his service connected disabilities, there is no showing of unemployability upon which referral to the Director of Compensation Services can be based. Therefore, TDIU is not warranted prior to October 26, 2011.


ORDER

Entitlement to a rating in excess of 10 percent prior to October 26, 2011 for bilateral pes planus is denied.

Entitlement to a total rating based on individual unemployability (TDIU) prior to October 26, 2011 is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


